Mr. Justice Dunn delivered the opinion of the court: The Wabash Railroad Company appealed from the judgment of the county court of Piatt county, which overruled its objections and rendered judgment and order of sale against its property for the road and bridge taxes of the towns of Bement, Cerro Gordo-,' Blue Ridge, Sangamon and Unity. The written objections of the appellant have been included by the clerk in a certified transcript of the record but are not contained in the bill of exceptions. The appellee contends that the objections can only be made a part of the record by bill of exceptions and therefore canno-t be considered by the court. Section 191 of the Revenue act directs that the court examine the delinquent list, “and if defense (specifying, in writing, the particular cause of objection) be offered by any person interested in any of said lands or lots, to the entry of judgment against the same, the court shall hear and determine the matter in a summary manner, without pleadings, and shall pronounce judgment as the right of the case may be.” We have held that the delinquent list is a part of the record serving the office of a declaration stating what is the cause of action. (Wiggins Ferry Co. v. People, 101 Ill. 446.) The written objections state the issue upon which the cause is submitted for hearing. They constitute the statement of the defense and .must be regarded as a part of the record. People v. Chicago, Rock Island and Pacific Railway Co. 269 Ill. 513. The objections urged to the judgment for the road and bridge taxes for the town of Unity are, that the commissioners did not certify the tax rate or itemize the amounts required for the various purposes mentioned in their certificate, and that in determining the amounts necessary to be raised by taxation they did not itemize the amounts required for various purposes. It was held in People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 270 Ill. 527, that this was not necessary. The same objections were made to the road and bridge tax of the town of Cerro Gordo. There was a further objection that at the meeting on the first Tuesday in September there was no' determination of the amount necessary to be raised by taxation for the proper construction, maintenance and repair of roads and bridges. The record shows a meeting was held, “and it was decided to make a levy of $6500, which was done. Following is a copy of the certificate of tax levy.” The copy which followed stated that the commissioners certified that they had determined that there should be levied upon all the taxable property in said town for the proper construction, maintenance and repair of roads and bridges the sum of $6500. Such a record was held sufficient in People v. Cincinnati, Lafayette and Chicago Railroad Co. 270 Ill. 516. In the town of Blue Ridge the same objections were made as in the case of People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. (ante, p. 203,) and the records in the two cases are identical. It was there held that the objections were properly overruled. The additional objection was made as to the taxes in the towns of Bement and Sangamon that the records of the meetings on the first Tuesday in September did not show any corporate action taken by the commissioners for the determination of the amount of money to be raised by taxation for the proper construction, maintenance and repair of roads and bridges. The record in each consists of a copy of the certificate of the commissioners stating that they had determined the amount necessary to be raised by taxation for those purposes, and in accordance with the decision in People v. Cincinnati, Lafayette and Chicago Railroad Co. supra, this was sufficient. It is further objected that in these two towns it did not appear in the record of the first meeting of the commissioners for what .tax they were fixing the rate. There was only one tax for which they were authorized to fix a rate and their action necessarily referred to that tax. The judgment of the county court is affirmed. Judgment affirmed.